Citation Nr: 0607366	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-01 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis, right 
foot.  

2.  Entitlement to service connection for a left below-the-
knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to February 
1964.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Houston, 
Texas, which denied a claim of entitlement to service 
connection for tinea pedis.  The RO also denied a claim of 
entitlement to service connection for a below-the-knee 
amputation, left leg.  The Board Remanded these claims in 
December 2003 and in September 2005.  The claims return to 
the Board for appellate review following additional 
development.  

As the Board noted in its November 2003 Remand, when the 
veteran sought review in January 2001 of the November 1999 
denial of service connection for tinea pedis, he was, by 
statute, entitled to a de novo review of that claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005).  The claims on appeal are as stated on the title page 
of this decision.  

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in March 2003 
before the undersigned Acting Veterans Law Judge.

Pursuant to an October 2003 motion and the Board's November 
2003 grant of that motion, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7102(a) (West 2002) and 38 
C.F.R. § 20.900(c) (2005).




FINDINGS OF FACT

1.  The veteran does not currently have tinea pedis on his 
right foot.

2.  The veteran's left foot was amputated in June 1999.

3.  The preponderance of the medical evidence and opinion 
establishes that the veteran's left below-knee amputation 
resulted from peripheral arterial disease, not tinea pedis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea pedis, 
right foot, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2005).

2.  The criteria for service connection for a June 1999 left 
below-the-knee amputation, including as secondary to tinea 
pedis, left foot, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that tinea pedis incurred in service 
caused a non-healing blister on his left foot.  Because the 
blister would not heal, the veteran developed gangrene, and 
amputation of his left leg below the knee was required.  The 
veteran seeks service connection for the left below-knee 
amputation as secondary to tinea pedis.  This claim is, in 
essence, a claim for service connection for tinea pedis, left 
foot, prior to June 1999.  The veteran's claim of entitlement 
to service connection for tinea pedis is also interpreted as 
a claim for service connection for tinea pedis, right foot.  



Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's January 2001 
request to review the claims for service connection for tinea 
pedis and for a left below-the-knee amputation, the next 
adjudicative action was the February 2001 rating decision 
which denied the claim on the merits.  By a letter issued 
January 2002, RO issued a letter which advised the veteran of 
the enactment of the VCAA and the general provisions of the 
VCAA.  The letter explained VA's duty to notify the veteran 
about the evidence required to substantiate a claim for 
service connection and VA's duty to assist the veteran to 
obtain evidence.  

Thereafter, the veteran testified at a Travel Board hearing 
in March 2003.  In December 2003, the Board Remanded the 
claims for further development.  In January 2004, the Appeals 
Management Center (AMC) issued a letter which advised the 
veteran that VA examination would be scheduled and that the 
veteran's Social Security Administration (SSA) records, as 
well as additional VA clinical records, were being requested.  
In June 2005, the RO issued a supplemental statement of the 
case (SSOC) which provided the veteran with the complete text 
of 38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA, and as well, informed the veteran of the text of 
other regulations governing his claim.  In particular, that 
SSOC advised the veteran that he had failed to report for VA 
examination.  

Following the issuance of the June 2005 SSOC, the veteran's 
representative contended that the notice to report for VA 
examination had not been issued to the veteran at his current 
address, and the Board Remanded the claims in September 2005.  
The AMC issued another letter regarding VA's duties to the 
veteran in September 2005, and the veteran was afforded VA 
examination in October 2005.

The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  All 
evidence identified by the veteran has been obtained, and the 
veteran has had an opportunity, including in his March 2003 
hearing before the Board, to identify additional evidence.  
The veteran has been afforded VA examination in October 2005.  
The duty to assist the veteran in developing evidence to 
substantiate his claim has been met.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, the SOC and SSOCs of record, 
including notice to the veteran of the full text of 38 C.F.R. 
§ 3.159, as revised to incorporate and implement the VCAA, as 
well as the Board's discussion in the two Remands issued, and 
the development of the evidence, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  Mayfield, supra.
Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Even if there is no record of a chronic disease in service, 
the incurrence of such a disorder in service will be presumed 
if it was manifest to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree within the applicable presumptive period.  Id.  
However, tinea pedis is not defined, either by statute or by 
regulation, as a chronic disease for which service connection 
may be presumed.

In order for a claim for service connection to be granted, 
there must be competent evidence of current disability 
(established by medical diagnosis); of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between in service disease or injury and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

When service connection is established for a secondary 
condition, the secondary condition is considered as part of 
the original condition.  See 38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998). 

In the absence of medical evidence of a current medical 
diagnosis of a disorder for which compensation is sought, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

1.  Claim for service connection for tinea pedis, right foot

The veteran's service medical records show that he was 
treated in service for tinea pedis in June 1963 and in July 
1963, but treatment records thereafter during the remainder 
of the veteran's service are devoid of evidence of complaints 
of foot trouble or treatment for tinea pedis.  The veteran's 
skin was described as normal in the report of his service 
separation examination, conducted in February 1964.

The veteran testifed, at his March 2003 Travel Board hearing, 
that he sought treatment for tinea pedis at a VA facility in 
1966, proximate to his service discharge, and was not again 
treated for tinea pedis until he sought VA treatment in 1999.  

The veteran's testimony that he did not seek medical 
treatment for tinea pedis during the period from 1969 through 
1999 establishes that no clinical records are available for 
that period, and his testimony constitutes evidence which is 
unfavorable to his claim.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  The fact that the veteran did not seek 
medical treatment for tinea pedis during this 30-year period 
is against a finding that tinea pedis was continuous and 
chronic following his service discharge. 

Although VA clinical records from 1966 through 1969 were 
requested, no records were located.  VA clinical records 
beginning in January 1999 are associated with the claims 
file.  On VA examination conducted in October 2005, the 
examiner found that there was no evidence of tinea pedis on 
the veteran's right foot.

The records obtained from SSA consist entirely of records SSA 
obtained from VA, and those records include no evidence other 
than that discussed above.  

Although the veteran was treated for tinea pedis on one 
occasion in service, the evidence establishes that tinea 
pedis was not chronic during service.  There is no evidence 
that tinea pedis was present chronically and continuously 
following service.  There is no evidence that the veteran has 
received medical treatment for tinea pedis at any time since 
his service discharge, and the medical evidence establishes 
that no diagnosis of tinea pedis is currently medically 
assigned.  

In the absence of medical evidence that the veteran has a 
current disability due to tinea pedis, service connection for 
tinea pedis, right foot, may not be granted.  Brammer, supra; 
Rabideau, supra.  Since there is no current medical diagnosis 
of tinea pedis of the right foot, the evidence is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable determination as to claimed tinea pedis.  The 
claim for service connection for tinea pedis, right foot, 
must be denied.

2. Claim for service connection for a left below-the-knee 
amputation, to include as secondary to tinea pedis, left 
foot, prior to June 1999

VA outpatient treatment records dated in January 1999 and 
March 1999 are devoid of any notation that the veteran 
complained of a skin disorder of either foot.  These records 
reflect that the veteran was being treated for high blood 
pressure, and that in early March 1999, he had an episodes of 
epistaxis (bleeding from the nose).  His blood pressure was 
228/123 at that time.  At his next VA outpatient treatment 
visit, a few days after the emergency visit for epistaxis, 
the veteran complained of bilateral foot pain.  Fissuring and 
keratotic skin were observed.  

For purposes of information only, and without reliance 
thereon, the Board notes that keratosis is defined as "any 
horny growth, such as a wart or callosity," Dorland's 
Illustrated Medical Dictionary 875 (27th ed. 1988), or "any 
lesion on the epidermis marked by the presence of 
circumscribed overgrowths of the horny layer."  Stedman's 
Medical Dictionary 946 (27th ed. 2000).

In particular, the records from January 1999 to March 1999 
clearly reflect that the skin on the veteran's left foot was 
observed, but a diagnosis of tinea pedis was not medically 
assigned, for either foot.  The evidence in the January 1999 
and March 1999 VA outpatient treatment notes is thus 
unfavorable to the veteran's claim that tinea pedis of the 
left foot caused a non-healing blister which eventually led 
to the veteran's loss of his left foot in a below-knee 
amputation.  

May 1999 outpatient treatment notes reflect that the veteran 
had an open, dry wound between the left great toe and the 
left second toe.  The dorsalis pedis pulse (DP) and tibial 
pulse (TP) were not palpable.  A June 1999 arteriogram 
disclosed that the dorsalis pedis artery was visualized only 
in the right foot.  There were severe arteriosclerotic 
changes of several arteries, from the abdominal aorta and 
iliac arteries and on down the lower extremities, worse on 
the left.  The operative report of the June 1999 left below-
knee amputation and a procedure to revise that amputation 
disclosed almost complete luminal obliteration of the blood 
vessels in the left leg below the knee.

By a statement dated in January 2001, a VA physician provided 
an opinion that, if the veteran had a fungal infection, 
"jungle rot," in service, it was conceivable that the same 
microorganism that caused the veteran's jungle rot in service 
might have continued to colonize his lower extremities for 
many years, leading to a new infection later in life.  The 
examiner opined that, if a fungal infection caused breaks in 
the skin of the veteran's left foot, that fungal infection 
might have allowed further infection, which failed to heal 
due to the veteran's poor vasculature, so that amputation of 
the left lower extremity below the knee was required.  The 
physician stated that "the chances that this was the same 
infection are quite remote."  

January 2001 VA medical opinion that the veteran's "jungle 
rot" in service might have continued to colonize the left 
lower extremity is somewhat favorable to the veteran's claim, 
but is of very little persuasive value because the physician 
who provided the statement specifically noted that chances 
that this was the cause of the veteran's left below-knee 
amputation were "quite remote."  

By an opinion rendered in October 2005, the reviewer noted 
that the claims file had been reviewed.  After that review, 
the examiner obtained history from the veteran and examined 
the veteran.  The examiner concluded that it was not likely 
that the foot condition treated during the veteran's service 
was related to the non-healing ulcer of the foot more than 30 
years later.  The examiner concluded that the veteran's 
peripheral arterial disease was the significant factor in the 
amputation.

The evidence of record reflects that the veteran's left foot 
was examined numerous times during the period beginning in 
January 1999 and endign in June 1999, when left below-knee 
amputation was performed.  No medical provider assigned a 
diagnosis of tinea pedis of the left foot.  

There is no evidence that tinea pedis was present on the 
veteran's left foot prior to a June 1999 below-knee 
amputation.  In the absence of a medical diagnosis of tinea 
pedis on the left foot prior to amputation of that foot in 
June 1999, the criteria for service connection for tinea 
pedis, left foot, prior to the June 1999 amputation, are not 
met.  Brammer, supra; Rabideau, supra.  

As noted above, entitlement to service connection for a 
disability on a secondary basis requires competent medical 
evidence establishing that a current disability is 
proximately due to or the result of a service-connected 
disability.  In this case, the October 2005 opinion is 
unfavorable to the veteran's claim that a June 1999 left 
below-knee was secondary to tinea pedis.  The evidence 
discloses that the veteran had high blood pressure, a history 
of smoking, and other risk factors for peripheral arterial 
disease, as discussed in the October 2005 opinion.  As noted 
above, reports from March 1999 disclosed that no dorsalis 
pedis pulse or tibial pulse could be located in the left 
lower extremity.  The pathology report disclosed that the 
veteran's blood vessels to the left lower leg were 
essentially obliterated.  The opinion rendered in October 
2005 is consistent with this medical evidence.  The Board 
finds that the October 2005 medical opinion is highly 
persuasive.  

There is no evidence that tinea pedis, whether or not 
incurred in service, was etiologically linked to the June 
1999 below-knee amputation.  The criteria for service 
connection for a left below-knee amputation, to include as 
secondary to tinea pedis, left foot, have not been met.  
Lathan, supra; Wallin, supra.  

The evidence as to whether the criteria for secondary service 
connection are met is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim for service connection for a left below-the-knee 
amputation, including as secondary to tinea pedis, must be 
denied.


ORDER

The appeal for service connection for tinea pedis, right 
foot, is denied.

The appeal for service connection for a left below-the-knee 
amputation, including as secondary to tinea pedis, is denied.




____________________________________________
M. S. SIEGEL 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


